UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): July 15, 2010 FUTUREFUEL CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-52577 20-3340900 (Commission File Number) (IRS Employer Identification No.) 8235 Forsyth Blvd., Suite 400 St. Louis, Missouri63105 (Address of Principal Executive Offices) (314) 854-8520 (Registrant’s Telephone Number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule425 under the Securities Act £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act £ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act £ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act Item 5.07 Submission of Matters to a Vote of Security Holders On July15, 2010, FutureFuel Corp. (the “Company”) held its annual shareholders meeting, at which a quorum of its stockholders was present either in person or by proxy.The matters submitted to a vote of the Company’s stockholders were: to elect two directors: Edwin A. Levy and Donald C. Bedell; and to ratify the appointment of RubinBrown LLP as the Company’s independent auditor for the year ending December31, 2010. No other business was conducted at such meeting.The results of the voting were as follows: Matter Voted Upon Votes Cast For Votes Cast Against Votes Withheld Number of Abstentions Broker Non-Votes Election of Edwin A. Levy 0 0 0 Election of Donald C. Bedell 0 0 0 Ratification of the appointment of RubinBrown LLP as the Company’s independent auditor for the year ending December31, 2010 0 0 0 As a result, all matters submitted to a vote of stockholders at the annual meeting were approved. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FUTUREFUEL CORP. By:/s/ Douglas D. Hommert Douglas D. Hommert, Executive Vice President, Secretary and Treasurer Date: July16, 2010
